TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00067-CV


                                  R. Wayne Johnson, Appellant

                                                   v.

                                     C. Parker, et al., Appellee


               FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
           NO. B150472-C, THE HONORABLE BEN WOODWARD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant R. Wayne Johnson, proceeding pro se, filed a notice of appeal on

February 5, 2019. However, Johnson is on the State of Texas’s list of vexatious litigants and is

subject to a prefiling order filed in Bee County.1 See Tex. Civ. Prac. & Rem. Code § 11.101(a)

(generally authorizing court to enter order prohibiting person from filing “pro se, a new

litigation” without permission from local administrative judge when court finds, after notice and

hearing, that person is “a vexatious litigant”).

               Chapter 11 of the Texas Civil Practice and Remedies Code, governing vexatious

litigants, provides that a clerk of a court may not file a “litigation, original proceeding, appeal,

       1
          Chapter 11 of the Texas Civil Practice and Remedies Code requires that the Office of
Court Administration (OCA) “post on the agency’s Internet website a list of vexatious litigants
subject to prefiling orders.” See Tex. Civ. Prac. & Rem. Code § 11.104(b). The OCA list
reflects that on June 14, 2001, the 156th District Court of Bee County signed an order declaring
Johnson a vexatious litigant and prohibiting him from “filing any more litigation in Texas courts
without permission of a local administrative judge.” See https://www.txcourts.gov/judicial-data/
vexatious-litigants/ (last visited July 22, 2019).
or other claim presented, pro se, by a vexatious litigant subject to a prefiling order under

Section 11.101 unless the litigant obtains an order from the appropriate local administrative

judge described by Section 11.102(a) permitting the filing.” Id. § 11.103 (duties of clerk); see

Douglas v. Government Emps. Ins. Co., No. 01-12-00129-CV, 2013 WL 1490497, at *1 (Tex.

App.—Houston [1st Dist.] Apr. 11, 2013, no pet.) (mem. op.) (per curiam) (describing chapter 11

prefiling requirements for vexatious litigants). Consequently, by order dated June 21, 2019, we

notified Johnson that he was required to obtain the permission of the local administrative judge

to file this appeal, provided him with the address of the local administrative judge, and ordered

him to demonstrate to this Court, within thirty days of the date of the order, that he has obtained

permission from the local administrative judge to file this appeal. We also notified Johnson that

if he failed to comply with the order, we would dismiss his appeal.

               To date, Johnson has failed to demonstrate that he has obtained the local

administrative judge’s permission to file this appeal. Accordingly, we dismiss this appeal. See

Harper v. State of Texas Comm’n on Judicial Conduct, No. 03-16-00519-CV, 2016 WL 6833105,

at *1 (Tex. App.—Austin Nov. 15, 2016, no pet.) (mem. op.) (dismissing appeal because

vexatious litigant failed to comply with appellate court’s request that he file proof that he had

obtained permission from local administrative judge); Douglas, 2013 WL 1490497, at *2 (same).



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed

Filed: August 20, 2019


                                                2